Case 1:20-cv-03120-PAE Document 68 Filed 08/31/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LORRAINE LYONS,
Plaintiff, 20 Civ. 3120 (PAE)
Yo
ORDER
NEW YORK LIFE INSURANCE
COMPANY,
Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:
On August 31, 2021, the Court held a pre-motion conference. See Dkt. 61. At this
conference, the Court set the following briefing schedule.
* The parties’ joint stipulated facts (“JSF”) are due September 30, 2021.
e Defendant’s opening brief is due October 21, 2021.
* Plaintiff's opposition brief is due November 19, 2021.
e Defendant’s reply brief is due December 3, 2021,
At the conference, the Court also resolved New York Life Insurance Company’s letter
motion raising certain discovery issues. The bases for the Court’s rulings are reflected in the
transcript of the conference.

The Clerk of the Court is directed to close the motion pending at docket 64.
Case 1:20-cv-03120-PAE Document 68 Filed 08/31/21 Page 2 of 2

SO ORDERED,

ful A Cowy/tvad

PAUL A. ENGELMAYER
United States District Judge

 

Dated: August 31, 2021
New York, New York
